DETAILED ACTION
This is a non-final Office action in reply to the Response to Restriction/Election requirement filed on September 27th 2021 for the application filed January 9th 2020. Claims 1-6 are pending.
Claims 7-8 have been withdrawn without traverse in the reply filed September 27th 2021
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-6) in the reply filed on September 27th 2021 is acknowledged.
Specification
The abstract of the disclosure is objected to because “(Fig 5)” is included at the bottom of the abstract. Examiner respectfully requests this be omitted for readability purposes. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Applicant uses “reusable” (Page 1 Line 17) and “re-usable” (Page 1 Line 20). Examiner respectfully requests one is picked for the entire disclosure
Mentions of the method steps in this disclosure should be omitted as the claims were withdrawn. See Page 2 Lines 13-14, Page 4 Line 16 – Page 5 Line 11, and Page 7 Lines 25-32
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "32" and "22" have both been used to designate “double-headed arrow”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 516 in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 Line 8, first molding tool half is “1” not “10”
Claim 1 Line 49, “the demoldable single use plastic moulds”. It is clear that the limitation is referring back to the previously citation of “single use plastic moulds”. However, for the purpose of the claim language consistency, either “demouldable” to be removed from here or for all the citations in the claim, “demouldable” to be added.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the full cone angle of the conically shaped recesses”, does not reasonably provide enablement for the scope of the full cone angle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Moreover, the scope of “full cone angle” is not defined by the claim and thus one of ordinary skill in the art cannot properly define an extent for the scope of “a full angle” for a cone.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 2-6 are also rejected due to their dependency on Claim 1. 
Claim 1 recites the limitation "the arrangement of the first and second molding members (11, 21)" in Line 21.  There is insufficient antecedent basis for this limitation in the claim. Please modify to “an arrangement of the first and second molding members (11, 21)”. Claims 2-6 are also rejected due to their dependency on Claim 1. 
Further, Claim 1 recites the limitation “the formation of pins” in Line 38. There is insufficient 
antecedent basis for this limitation in the claim. Please modify to “a formation of pins”. Claims 2-6 are also rejected due to their dependency on Claim 1. 
Claim 6 recites “the full cone angle (a) of the conically shaped recesses (113)”. There is 
insufficient antecedent basis for this limitation in the claim. Please modify to “a full cone angle”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (WO 2016/097737 A1), hereinafter Cook, in view of Niu et al. (US-20140008824-A1), hereinafter Niu.
Regarding Claim 1, Cook discloses an apparatus for simultaneously manufacturing a plurality of single-use plastic molds for making ophthalmic lenses such as contact lenses through injection molding ([0001]), the apparatus comprising: - an injection molding tool comprising two molding tool halves , a first molding tool half and a second molding tool half, the first molding tool half having a first surface (first plate carrying plurality of first fool halves [0040] tool halves 120 Figures 3-5) and the second molding tool half having a second surface (second plate carrying a plurality of second tool halves [0040] tool halves 120 Figures 3-5), the first and second surfaces facing each other and being essentially plane and arranged parallel to each other (parallel to the facing surfaces of the plates [0057]), - wherein the first molding tool half comprises a plurality of first molding members which are arranged on the first surface (each half 120 has nozzle 130 thermocouple 140, tool portion 150 and outer surface 160 [0089] Figures 3-5), - and wherein the second molding tool half comprises a corresponding plurality of second molding members which are arranged on the second surface and opposite to the first molding members (each half 120 has nozzle 130 thermocouple 140, tool portion 150 and outer surface 160 [0089] Figures 3-5), - and wherein in a closed position of the two molding tool halves the corresponding first and second molding members of the first and second molding tool halves each define a cavity between them that corresponds in shape to a single-use plastic mold to be manufactured (closed configuration, the halves define an injection cavity [0004]), and - a gripper tool comprising a plurality of gripper members corresponding to the plurality of first and second molding members (gripper plate 400 with mold distal gripping portions 470 with receiving heads 480 Figure 10-14, [0100] and [0109]). Although not explicitly disclosed by Cook, it would have been obvious for one of ordinary skill in the art prior to the time of applicant’s invention to modify the gripper device of Cook to be capable of removing also the molded lens formed on mold halves along with the actual mold halves for the benefit of moving the molded lens outside of the manufacturing area for tangible use.
Cook further discloses wherein the gripper members are arranged on the gripper tool (470 includes eight receiving heads 480 in its surface [0100]) in a manner corresponding to the arrangement of the first and second molding members on the first and second surfaces of the first and second molding tool halves (each head 480 has recess 490 to receive mold half surface [0100] Figure 10-14), - and wherein each of the gripper members is configured to allow suction to be applied thereto (gripper plate employs suction to gather mold halves [0101]), wherein at least one of the first and second molding tool halves is movably arranged relative to the other of the first and second molding tool halves in a direction perpendicular to the first and second surfaces (second plate with second molding tool arranged for movement [0005]), for moving the first and second molding tool halves into a closed position (rail is parallel to plane of contact when closed [0005]), in which a flowable plastic material can be injected into the cavities defined between the oppositely arranged first and second molding [0048]) and cooled to form the demoldable single-use plastic molds (positioning of nozzle allows space for coolant [0049]), and for moving the first and second molding tool halves into an open position, in which a space is formed between the first and second surfaces (open configuration with spacing between plates [0041]), and wherein the gripper tool (plate 400 Figure 10-14) is movably arranged only in a direction parallel to the first surface of the first molding tool half (rail can lie parallel to plane of first plate [0005]) into and out of the space formed between the first and second surfaces (10) of the first and second molding tool halves in the open position, for moving the gripper tool into a transfer position (perpendicular to fixed plate 110 [0100]) in which the gripper members are arranged opposite of the first molding members (opposite/perpendicular [0100] to fixed plate 110 carrying mold half 120 [0088]) so as to be capable of releasing the demoldable single-use plastic molds from first molding members  and sucking them against the gripper members to transfer the demoldable single-use plastic molds from the first molding members to the gripper members (mold half free to fall under gravity but sucked into gripper plate 400 [0099]), and for subsequently moving the gripper tool with the single-use plastic molds sucked against the gripper members out of the space formed between the first and second surfaces (pick and place unit with conveyor 420 move plate 400 out of the space [0100, 10104, and 0109] .
Cook further teaches a front surface of each of the first molding members comprises at least 
two recesses (recesses 490 Figure 12) which are arranged diametrically opposed relative to a central axis of the respective first molding member (arranged diametrically to respective mold member Figure 12).
However, Cook is deficient in disclosing the recesses being arranged in a peripheral portion of the front surface of the respective first molding member that corresponds to -2-a rear surface of a flange portion of the respective single-use plastic mold to be manufactured, the recesses being configured to allow the formation of pins projecting from the rear surface of the flange portion of the single-use plastic mold to 
Niu discloses a method and system for manufacturing a contact lens (Abstract) that includes a picking head removes a male lens mold section from a male pallet for transfer to a female mold section on a female pallet to form a manufactured article (Abstract) through suction separation means ([0032]). Niu discloses the recesses being arranged in a peripheral portion of the front surface of the respective first molding member (female lens mold section 12 has recessed cavity 44 [0134] Figure 12-13) that corresponds to -2-a rear surface of a flange portion of the respective single-use plastic mold to be manufactured (flanged region 76 to remove male lens mold section 12 [0130] Figure 9), the recesses being configured to allow the formation of pins projecting from the rear surface of the flange portion of the single-use plastic mold (alignment pins 70 in flanged portion 76 [0130] Figure 9) to be manufactured into the recesses in the peripheral portion of the front surface of the first molding member (pins 70 positioned in pin holes 42 inside recessed cavity 44 of female lens mold section [0134] Figures 12-13) in order to make the single-use plastic mold adhere to the first molding member. Niu teaches one advantage in including the pins in the rear surface of the flange portion would be that during the alignment process, no surface comes into contact with the optical surface 78 of the female lens mold section 38, allowing for a more efficient contact lens manufacturing process ([0134]). The teachings of Niu and the claimed invention would be considered analogous because both ascertain to the process of manufacturing contact lenses through the use of mold halves (Abstract), suction separation ([0032]) and alignment pins ([0130]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to modify the injection molding tool of Cook such that the recesses being arranged in a peripheral portion of the front surface of the respective first molding member that corresponds to -2-a rear surface of a flange portion of the respective single-use plastic mold to be [0134]).
Regarding Claim 2, Cook discloses all of the limitations as set forth above in the rejection of Claim 1. Cook is deficient in disclosing the front surface of each of the first molding members comprises four recesses which are arranged in the peripheral portion of the front surface, the four recesses being arranged angularly equidistantly from each other when viewed in a circumferential direction.
Niu discloses the front surface of each of the first molding members comprises four recesses 
(more than 4recessed cavities 44 [0134] Figure 12-13) which are arranged in the peripheral portion of the front surface, the four recesses being arranged angularly equidistantly from each other when viewed in a circumferential direction (all equidistantly spaced from each other in circumferential direction Figure 12-13). The teachings of Niu and the claimed invention would be considered analogous because both ascertain to the process of manufacturing contact lenses through the use of mold halves (Abstract), suction separation ([0032]) and alignment pins ([0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection molding tool of Cook such that the front surface of each of the first molding members comprises four recesses which are arranged in the peripheral portion of the front surface, the four recesses being arranged angularly equidistantly from each other when viewed in a circumferential direction, as the injection molding apparatus of Cook for the same reasons set forth in Claim 1.
Claims 3- 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (WO 2016/097737 A1) in view of Niu (US-20140008824-A1), as applied to Claim 1 above, and further in view of Rajagopal et al. (US 20140106397 A1), hereinafter Rajagopal. 
Regarding Claim 3, Cook in view of Niu disclose all of the limitations as set forth above in the rejection of Claim 1. Cook in view of Niu are deficient in disclosing the recesses in the front surface of the first molding members of the first molding tool half have a depth in the range of 0.1 mm to 0.5 mm.
Rajagopal teaches Rajagopal teaches a similar additive manufacturing process [0175] with 
injection molded articles ([0409]) through the use of recesses to aid in the manufacturing process ([0192-0194]). Rajagopal discloses an average depth of the recesses can be no greater than about 250 micrometers (0.25 millimeters) from a list of potential depth recesses ([0194]). While Rajagopal does not explicitly limit their list of recess depths to at least one of at most 0.25 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the claimed shapes from the list taught by Rajagopal with a reasonable expectation of success in doing so. Thus, Rajagopal discloses the recesses in the front surface of the first molding members of the first molding tool half have a depth in the range of 0.1 mm to 0.5 mm (0.25 mm recess depth is within the claimed range [0194]). Rajagopal teaches the advantages of choosing recess depths include having sufficient depth of the recesses will provide sufficient capillary force to retain a sample of a given surface tension to enhance retention, and improve the efficiency of the manufacturing process ([0082]). The teachings of Rajagopal and the claimed invention would be considered analogous because both ascertain to the process of forming a plastic-molded article through injection means by use of recesses (Figure 6, 9 and [0192-0194, 0409]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection molding tool of Cook in view of Niu such that the recesses in the front surface of the first molding members of the first molding tool half have a depth in the range [0082] and above).
Regarding Claim 4, Cook in view of Niu disclose all of the limitations as set forth above in the rejection of Claim 1. Cook in view of Niu are deficient in disclosing the recesses in the front surface of the first molding members of the first molding tool half have a circular cross-section with a diameter in the range of 0.5 mm to 1.5 mm.
Rajagopal discloses that recesses 136 can be characterized by an x-direction dimension in the 
plane of the first major Surface 148 (e.g., a length, a width, a radius, a diameter, a diagonal, etc. [0190]). Rajagopal further discloses in some embodiments, the average recess X-direction dimension (diameter) is less than about 1000 micrometers (1 mm) ([0190]) chosen from a list of potential diameters. While Rajagopal does not explicitly limit their list of recess diameters to at least one of at most 1 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the claimed shapes from the list taught by Rajagopal with a reasonable expectation of success in doing so. Thus, Rajagopal discloses the recesses in the front surface of the first molding members of the first molding tool half have a circular cross-section with a diameter in the range of 0.5 mm to 1.5 mm (1 mm recess diameter is within the claimed range [0190]). The teachings of Rajagopal and the claimed invention would be considered analogous because both ascertain to the process of forming a plastic-molded article through injection means by use of recesses (Figure 6, 9 and [0192-0194, 0409]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection molding tool of Cook in view of Niu such that the recesses in the front surface of the first molding members of the first molding tool half have a circular cross-
Regarding Claim 5, Cook in view of Niu disclose all of the limitations as set forth above in the rejection of Claim 1. Cook in view of Niu are deficient in disclosing the recesses in the front surface of the first molding members of the first molding tool half have a conical shape that is tapering in a direction away from the front surface. 
Rajagopal discloses the recesses in the front surface of the first molding members of the first molding tool half have a conical shape from a list of shape options (recesses 136 can be conical [00177] Figure 6 and 9) that is tapering in a direction away from the front surface (as shown in Figure 6 and 9 and [0229]). While Rajagopal does not explicitly limit their list of recess shapes to at least one of conical shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the claimed shapes from the list taught by Rajagopal with a reasonable expectation of success in doing so. Rajagopal teaches on advantage of having a conically-shaped recess are to include edges and corners in the recess, which facilitate the retention of concentrate within the recesses 136 and can inhibit the concentrate 154 from being removed from the recesses 136 under normal gravitational forces, allowing to improve the efficiency of the molding process ([0178]). The teachings of Rajagopal and the claimed invention would be considered analogous because both ascertain to the process of forming a plastic-molded article through injection means by use of recesses (Figure 6, 9 and [0192-0194, 0409]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection molding tool of Cook in view of Niu such that the recesses in the front surface of the first molding members of the first molding tool half have a conical shape that is tapering in a direction away from the front surface as the injection molding apparatus of Cook in view of Niu since such was recognized to facilitate retention of the concentrate and inhibit the influence of [0178] and above).
Regarding Claim 6, Cook in view of Niu disclose all of the limitations as set forth above in the rejection of Claim 1. Cook in view of Niu are deficient in disclosing the full cone angle of the conically shaped recesses is in the range of up to 30 degrees.
Rajagopal discloses the full cone angle of the conically shaped recesses is in the liat of ranges of 
up to 30 degrees (recesses 136 have draft angle no greater than about 30 degrees [0195]). While Rajagopal does not explicitly limit their list of recess draft angles to at least one of at most 30 degrees, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the claimed recess angle from the list taught by Rajagopal with a reasonable expectation of success in doing so. Rajagopal teaches the advantages of doing so include facilitating removal of the male tooling from the material forming the microstructured surface during the process of manufacturing, making the manufacturing process more efficient ([0230]). The teachings of Rajagopal and the claimed invention would be considered analogous because both ascertain to the process of forming a plastic-molded article through injection means by use of recesses (Figure 6, 9 and [0192-0194, 0409]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection molding tool of Cook in view of Niu such that the full cone angle of the conically shaped recesses is in the range of up to 30 degrees as the injection molding apparatus of Cook in view of Niu since such was recognized to aid in removal of the male tooling from the material forming the microstructured surface during the process of manufacturing, making the manufacturing process more efficient, as taught by Rajagopal ([0230] and above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754